


Exhibit 10(iii)A(55)

 

ZEP INC.

 

AMENDED AND RESTATED

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

Effective as of October 2, 2012

 

1.                                      Purpose.

 

This Zep Inc. Nonemployee Director Deferred Compensation Plan is intended to
increase the alignment of the interests of Eligible Directors with the interests
of the stockholders of Zep Inc. by increasing their incentive to contribute to
the success of the Corporation’s business through the required deferral of a
portion of each Eligible Director’s Annual Fee into Deferred Stock Units and by
permitting each Eligible Director to elect to defer all or any part of the
remainder of his or her fees for interest or other credits or for Deferred Stock
Units on the terms and conditions set forth in this Plan.

 

2.                                      Definitions.  When used in this Plan:

 

2.1                               “Account” shall mean the bookkeeping account
maintained by the Committee (or its designee) as part of the Corporation’s books
and records to show the Eligible Director’s deferrals, including the Required
Amount and any Optional Amount, whether credited to the Investment Fund or in
Deferred Stock Units, and any increase or decrease in the value represented by
such credits.  Each Eligible Director’s Account may consist of several
subaccounts, and the Committee may establish such additional subaccounts as it
deems necessary for the proper administration of this Plan.

 

2.2                               “Annual Fee” shall mean the annual fee payable
for each calendar year in cash (but for the deferral made under this Plan) to an
Eligible Director for service on the Board as such fee is set from time to time
by the Board.

 

2.3                               “Beneficiary” shall mean the person or persons
designated as such by an Eligible Director on the form provided for this purpose
by the Committee or, if no such designation is made or no person so designated
survives the Eligible Director, the Eligible Director’s estate.

 

2.4                               “Board” shall mean the Board of Directors of
the Corporation.

 

2.5                               “Change in Capitalization” shall mean any
change in the capital structure of the Corporation with respect to which the
Committee reasonably determines that a corresponding change in the Shares
available for issuance under this Plan and the outstanding Deferred Stock Units
is appropriate and proper under the circumstances.

 

2.6                               “Change of Control” shall mean any of the
following events to the extent that the Committee on the advice of counsel
determines that such event constitutes a change in control under Section 409A:

 

(a)                                 Change in Ownership of the Corporation.  The
acquisition by any one person, or more than one person acting as a group (within
the meaning of Section 409A),

 

--------------------------------------------------------------------------------


 

of ownership of stock of the Corporation (other than from the Corporation) that,
together with other stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Corporation, as applicable.

 

(b)                                 Change in Effective Control of the
Corporation.  Either of the following:

 

(i)             The acquisition, during any 12-month period, by any one person,
or more than one person acting as a group (within the meaning of Section 409A),
of stock of the Corporation comprising thirty percent (30%) or more of the total
voting power of the stock of the Corporation, as applicable.

 

(ii)          The replacement, during any 12-month period, of at least
two-thirds (2/3) of the members of the Board with directors whose appointment or
election is not endorsed by two-thirds (2/3) of the members of the Board before
the date of such appointment or election.

 

(c)                                  Change in Ownership of a Substantial
Portion of the Corporation’s Assets.  The acquisition by any one person, or more
than one person acting as a group (within the meaning of Section 409A), during
the 12-month period ending on the date of the most recent acquisition by such
person or persons, of assets of the Corporation that have a total gross fair
market value of more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Corporation, as applicable, immediately before
such acquisition or acquisitions.  For purposes of this provision, “gross fair
market value” means the value of the assets of the Corporation (as applicable),
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

2.7                               “Committee” shall mean the Nominating and
Corporate Governance Committee of the Board or such other committee as may be
designated by the Board or, if there is no Nominating and Corporate Governance
Committee or other such committee, the Board.

 

2.8                               “Corporation” shall mean Zep Inc., a Delaware
corporation and any successor to Zep Inc., a Delaware corporation.

 

2.9                               “Deferred Stock Unit” shall mean a bookkeeping
unit which represents one Share.

 

2.10                        “Eligible Director” shall mean each member of the
Board who is not at the time of reference an employee of the Corporation or any
Subsidiary.

 

2.11                        “Fair Market Value” shall mean the fair market value
of the Shares as determined in good faith by the Committee; provided, however,
that (a) if the Shares are admitted to trading on a national securities
exchange, Fair Market Value on any date shall be the last sale price reported
for the Shares on such exchange on such date or, if no sale was reported on such
date, on the last date preceding such date on which a sale was reported, and
(b) if the Shares are not listed on any securities exchange, but nevertheless
are publicly traded and reported (through the OTC Bulletin Board or otherwise),
Fair Market Value on such date shall be the closing sales

 

2

--------------------------------------------------------------------------------


 

price on such date (or, if there are no sales on such date, on the next
preceding day).  For purposes of part (a) of this definition, if the Shares are
traded on more than one securities exchange, then the largest U.S. exchange on
which the Shares are traded shall be referenced to determine Fair Market Value.

 

2.12                        “Investment Fund” shall mean a bookkeeping account
established by the Committee which provides for hypothetical interest credits at
a rate of interest based upon an index or a rate specified by the Committee or
such other hypothetical investment credits as the Committee may establish as the
basis for calculating earnings, gains and losses for no more than the part of an
Eligible Director’s Account attributable to the Option Amount.

 

2.13                        “Optional Amount” shall mean the excess of the fees
payable (but for any deferral elected under this Plan) each calendar year to an
Eligible Director for his or her services as a member of the Board over the
Eligible Director’s Required Amount for such calendar year.

 

2.14                        “Plan” shall mean this Zep Inc. Nonemployee Director
Deferred Compensation Plan as adopted effective October 31, 2007 and as
thereafter amended, or amended and restated, from time to time.

 

2.15                        “Required Amount” shall for each calendar year mean
one-half of an Eligible Director’s Annual Fee for such year.

 

2.16                        “Section 409A” shall mean Section 409A of the
Internal Revenue Code of 1986, as amended, and the any applicable regulations
and rulings and judicial decisions.

 

2.17                        “Shares” shall mean the Common Stock, par value $.01
per share, of the Corporation.

 

2.18                        “Subsidiary” shall mean any corporation more than
50% of whose stock having general voting power is owned by the Corporation or by
a Subsidiary of the Corporation.

 

3.                                      Administration.

 

3.1                               This Plan shall be administered by the
Committee.

 

3.2                               The Committee may make such rules and
establish such procedures for the administration of this Plan as it deems
appropriate to carry out the purposes of this Plan.  The interpretation and
application of this Plan or any such rule or procedure, and any other matter
relating to or necessary to the administration of the Plan, shall be determined
by the Committee, and any such determination shall be final and binding on all
persons.

 

4.                                      Number of Shares; Adjustment Upon Change
In Capitalization.

 

4.1                               Number of Shares.  Subject to adjustment as
provided in Section 4.2, the aggregate number of whole Shares that may be issued
under this Plan is Three Hundred Thousand (300,000) Shares.

 

3

--------------------------------------------------------------------------------


 

4.2                               Change in Capitalization.  In the event of any
Change in Capitalization, the Committee shall make such adjustment in the Shares
which may be issued under this Plan and the then outstanding Deferred Stock
Units as may be determined to be appropriate and equitable by the Committee
under the circumstance.

 

5.                                      Deferrals, Elections and Dividends.

 

5.1                               Crediting of Deferrals.  The Account of each
Eligible Director shall automatically be credited on the first day of each
February, May, August and November (or on such other dates as may be determined
by the Committee), with (a) a number of Deferred Stock Units equal to one-fourth
of the Required Amount divided by the then Fair Market Value of a Share, plus
(b) one-fourth of the Optional Amount, if any, which the Eligible Director has
elected to defer under Section 5.2.

 

5.2                               Optional Amount Deferral Election.  Each
Eligible Director shall be entitled to elect to defer all or a portion of his or
her Optional Amount under this Plan.  Such election shall be made and submitted
prior to the start of each such calendar year and shall be effective at the
start of such calendar year, or shall be made within the thirty (30) day period
which starts on the date the individual first becomes an Eligible Director and
shall only be effective when made.  An election shall be made on such form as
shall be determined from time to time by the Committee, which form may provide
for a continuing deferral election.  A deferral election made for any calendar
year shall be irrevocable when made for such calendar year, and a continuing
election shall be revocable only with respect to calendar years which follow the
calendar year in which the revocation is made.  The Eligible Director may elect
to have the deferrals from his or her Optional Amount credited in Deferred Stock
Units in accordance with the process described in Section 5.1(a) or deemed to be
invested in the Investment Fund, provided that, once the Eligible Director makes
such an investment election for any calendar year’s deferrals, the election may
not be changed with respect to such deferrals.

 

5.3                               Distribution Election; Changes to Distribution
Election.  Each Eligible Director shall have the right to make an election at
any time within the thirty (30) day period which starts on the date he or she
first becomes an Eligible Director to have his Account paid in a lump sum or in
five substantially equal annual installments (a “Distribution Election”).  Such
Distribution Election shall be made on a form provided by the Committee.  If an
Eligible Director fails to make a Distribution Election before the end of such
thirty (30) day period, the Eligible Director will be deemed to have made a
Distribution Election to have his or her Account distributed in a lump sum.

 

An Eligible Director may change his or her Distribution Election or deemed
Distribution Election one time, and the change must satisfy the requirements for
an election change under Section 409A.  More specifically, no election change
shall become effective until twelve (12) months after the Eligible Director
makes the election change, and the distribution of the Eligible Director’s
Account under Section 6 shall be delayed until the fifth anniversary of the date
the Eligible Director has a separation from service under Section 409A as a
member of the Board.  The change in a Distribution Election shall be made on a
form provided by the Committee.

 

4

--------------------------------------------------------------------------------


 

5.4                               Dividends on Deferred Stock Units.  As of each
dividend payment date declared by the Board with respect to the Shares, the
Corporation shall credit to each Account an amount equal to the product of
(x) the dividend per Share payable on such dividend payment date and (y) the
number of Deferred Stock Units credited to such Eligible Director’s account as
of the applicable dividend record date.  The dividends shall be credited to and
deemed to be invested in the Investment Fund.  All amounts credited to an
Eligible Director’s Account resulting from the crediting of dividends shall be
paid in cash.

 

6.                                      Distribution of Account Balance.

 

6.1                               Separation from Service.  When an Eligible
Director has a separation from service under Section 409A as a member of the
Board, the Eligible Director’s Account shall be distributed in the manner
provided in this Section 6.  The distribution of any amount credited to the
Eligible Director’s Account in Deferred Stock Units shall be paid in whole
Shares (with any fractional Share paid in cash) and the distribution of any
amount credited to the Investment Fund shall be paid in cash.

 

6.2                               Timing.  The Account shall be paid in a lump
sum or in five substantially equal annual installments upon the Eligible
Director’s separation from service under Section 409A as a member of the Board
in accordance with the Eligible Director’s Distribution Election or deemed
Distribution Election then in effect under Section 5.3.   If payment is made in
a lump sum, the lump sum payment shall (subject to Section 5.3) be made no later
than the end of the thirty (30) day period immediately following the Eligible
Director’s separation from service, the exact time of payment to be determined
at the discretion of the Corporation.  If payment is made in five substantially
equal installments, the first installment payment shall (subject to Section 5.3)
be made no later than the end of the thirty (30) day period immediately
following the Eligible Director’s separation from service, the exact time of
payment to be determined at the discretion of the Corporation, and each of the
remaining four substantially equal installments shall be paid on, respectively,
the first, second, third and fourth anniversary of the date of the payment of
the first installment.

 

6.3                               No Rights as a Stockholder.  The holder of any
Deferred Stock Units in this Plan shall have none of the rights of a stockholder
of the Corporation.  The Corporation’s obligation under this Plan with respect
to Deferred Stock Units shall be an unsecured promise to distribute Shares at
the time or times described in this Section 6.

 

6.4                               Specified Employee.  If an Eligible Director
also is a “specified employee” of the Corporation under Section 409A at the time
the Eligible Director becomes entitled to a payment or to payments under this
Section 6, then no payment shall be made to such Eligible Director of his or her
Account before the date which is six (6) months and one (1) day after the date
the payment would have been made or the payments would have started, except in
the event of his or her death or as may otherwise be permitted by Section 409A.

 

6.5                               Change in Control.  If an individual first
becomes an Eligible Director on or after October 2, 2012 and he or she has a
separation from service under Section 409A as a member of the Board before the
end of the two (2) year period which starts on the date of a Change in Control,
then his or her Account shall be paid in a lump sum payment which shall be made
no

 

5

--------------------------------------------------------------------------------


 

later than the end of the thirty (30) day period immediately following the
Eligible Director’s separation from service, the exact time of payment to be
determined at the discretion of the Corporation.

 

6.6                               Death.  If an Eligible Director dies before
October 2, 2013, his or her Account, or the remaining balance of his or her
Account, shall be paid, or shall continue to be paid, to his or her Beneficiary
in accordance with Section 6.2 based on the Eligible Director’s Distribution
Election or deemed Distribution Election which is in effect on his or her date
of death.  If an Eligible Director dies on or after October 2, 2013, his or her
Account, or the remaining balance of his or her Account, shall be paid to his or
her Beneficiary in a lump sum no later than the end of the ninety (90) day
period immediately following the date of the Eligible Director’s death, the
exact time of payment to be determined at the discretion of the Corporation.

 

7.                                      Term of Plan.

 

This Plan shall remain in effect until all amounts credited to all Accounts have
been paid in full under the terms of this Plan.

 

8.                                      Amendment; Termination.

 

The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part.  The termination or any modification or
amendment of the Plan shall not, without the consent of the Eligible Director,
reduce the amount credited to the Eligible Director’s Account at such time. 
Finally, any action taken by the Board under this Section 8 shall (to the extent
practicable) satisfy whatever requirements are applicable under Section 409A to
avoid triggering a tax under Section 409.

 

9.                                      Miscellaneous.

 

9.1                               No Assignment.  The Eligible Director’s
Account, including any Deferred Stock Units credited to such Account, shall not
be assignable or transferable by the Eligible Director except by will or by the
laws of descent and distribution.  Any amounts payable under this Plan shall be
paid from the Corporation’s general assets, and an Eligible Director shall be no
more than a general and unsecured creditor of the Corporation respecting any
payment due under this Plan.

 

9.2                               No Right to Board Membership.  Nothing in this
Plan shall be construed as conferring any right upon any Eligible Director to
continue as a member of the Board.

 

9.3                               Governing Law.  This Plan and all rights under
this Plan shall be construed in accordance with and governed by the laws of the
State of Delaware.

 

9.4                               Tax Withholding.  If the Corporation
reasonably determines that the Corporation has any tax withholding obligation
with respect to any payments made under this Plan, the Corporation shall have
the right to deduct such withholdings from such payments.

 

6

--------------------------------------------------------------------------------
